               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

WILLIAM NOSAY,

             Petitioner,

v.                                                 Case No. 3:21-cv-532-LC-MJF

STATE OF FLORIDA,

             Respondent.
                                          /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 30, 2021. (Doc. 2). Petitioner was furnished a

copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I conclude that it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 2), is

adopted and incorporated by reference in this Order.
                                    Page 1 of 2
      2. This case is DISMISSED for lack of jurisdiction.

      3. The Clerk of Court is directed to terminate all pending motions, close this

case file, and send Petitioner the petition form for habeas cases filed under 28

U.S.C. § 2254.

      DONE AND ORDERED this 30th day of April, 2021.



                                  s/L.A. Collier
                             LACEY A. COLLIER
                         SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
